Citation Nr: 9909771	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with hypertension, to include being secondary 
to nicotine dependence.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic eye disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran had verified active military service from May 
1974 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
arteriosclerotic heart disease with hypertension and found 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for an eye 
condition.  In his March 1998 personal hearing, the veteran 
expanded his claim for service connection for 
arteriosclerotic heart disease with hypertension to include 
as secondary to nicotine dependence.  This claim was denied 
in an October 1998 hearing officer's decision.

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current diagnoses of arteriosclerotic heart disease 
and hypertension to his active service.

2.  There is no competent medical evidence that the veteran 
became addicted to nicotine during active service.

3.  The veteran has not presented a plausible claim for 
service connection for arteriosclerotic heart disease, 
including hypertension, on a direct basis or secondary to 
tobacco use and nicotine dependence acquired during active 
service. 

4.  Following a rating action by the RO in April 1990, the 
veteran was notified in a letter dated April 1990 that his 
claim for service connection for an eye disorder was denied; 
although he was provided his appellate rights, he did not 
appeal.

5.  Evidence has been received since the April 1990 rating 
decision which is relevant to and probative of the existence 
of a current eye disability.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for arteriosclerotic heart disease with 
hypertension, to include secondary to nicotine dependence, 
and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The April 1990 decision of the RO denying service 
connection for an eye disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence received since the April 1990 RO decision 
denying service connection for an eye disorder is new and 
material, and the veteran's claim for service connection for 
an eye disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arteriosclerotic Heart Disease, 
with Hypertension

Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Arteriosclerosis may be 
presumed to have been incurred during active military service 
if it, or hypertension, is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

Service connection may also be granted for injury or disease 
attributable to the use of tobacco products during service.  
VA's Office of General Counsel has indicated that the 
question of whether the veteran became chemically dependent 
on nicotine while in service is a medical issue requiring 
competent medical evidence, and not just the opinion of a lay 
person.  See VAOPGCPREC 19-97 (May 13, 1997); 112 Stat, 685, 
865-866 (1998) (to be codified at 38 U.S.C. § 1103).  Service 
connection is specifically prohibited as to such claims filed 
after June 9, 1998.

Factual Background

The service medical records are negative for any diagnosis of 
heart disease.  In May 1978, following a bout of pharyngitis 
and sinusitis he was advised to discontinue smoking.  In 
March 1986, treatment records show that the veteran was 
experiencing nicotine withdrawal related to his recent 
attempt to quit smoking.  In his August 1988 over 40 
examination, he indicated that he smoked cigarettes and 
cigars.  Although he related a single episode of hypertension 
which lasted three days, this was noted by the examiner to be 
resolved.  He underwent a separation examination in March 
1989 which was negative for any heart disorder.  His blood 
pressure was 108/76 and there was no notation of hypertension 
by history or diagnosis.  He was advised again to discontinue 
smoking.  An electrocardiogram showed a diagnosis of "sinus 
bradycardia otherwise normal ECG."

The veteran was provided a VA compensation and pension 
examination in January 1990.  Examination of the 
cardiovascular system showed heart sounds regular in rate and 
rhythm, normal S1 and S2, and no murmurs appreciated.  Blood 
pressure was 112/88.  No diagnosis was rendered regarding the 
cardiovascular system.

VA outpatient treatment records show that the veteran sought 
assistance with smoking cessation in June 1995, noting a 
history of heart disease in his family and that he had a 
strong family history of early death.  He complained of 
occasionally getting a burning sensation in his chest, both 
at rest and with exertion.  

In November 1995, the veteran was provided a VA cardiac 
stress test.  Reasons for the examination were listed on the 
report as a history of atypical chest pain that occurs both 
with and without exertion, and other significant risk factors 
including a positive family history, a 30 pack a year history 
of smoking, obesity and elevated cholesterol.  The test was 
being performed to exclude significant ischemia.  The 
assessment was that it was a "positive treadmill with good 
exercise capacity . . . positive, however, at a very high 
heart rate and workload."  It was recommended that he begin 
on a trial of medical therapy, with a catheterization should 
his problems persist.

In a March 1996 VA compensation and pension examination of 
the diseases of the heart, a history of arteriosclerotic 
heart disease with angina pectoris was noted based on a 
positive treadmill test done in November 1995.  The examiner, 
discounting the veteran's initial claim that a blow to the 
chest caused his heart condition, related the following 
opinion regarding his heart disease:  "My opinion is that he 
had arteriosclerotic heart disease and the etiology is 
multiple risk factors including positive family history, 
obesity, cigarette smoking, hypertension, age, male sex, and 
hypercholesterolemia."  Following examination, the diagnoses 
were arteriosclerotic heart disease with probable angina 
pectoris, hypertension, cigarette smoker and 
hypercholesterolemia.

In November 1996, following the sudden onset of acute 
substernal chest discomfort, the veteran was admitted to a 
private hospital.  Cardiac catheterization was performed 
which showed critical triple-vessel coronary disease.  He 
underwent a three-vessel coronary artery bypass graft.  In 
March 1998, he underwent another coronary artery bypass 
graft, times five.

In January 1998, the veteran provided testimony at a personal 
hearing before a hearing officer at the RO.  He acknowledged 
that he began smoking before he went into the service.  In 
support of his contention that he had heart disease within 
service or in the first postservice year, he pointed to the 
results of an electrocardiogram taken during his separation 
examination which showed sinus bradycardia, described during 
the hearing as a slow heart beat.  This, he testified, was 
evidence of heart disease during service.  

Analysis

The veteran has not presented a well-grounded claim for 
service connection for arteriosclerotic heart disease with 
hypertension.  There is no evidence of any heart disease in 
service or in the first post service year.  Although there is 
a single episode of hypertension in service, there is no 
medical evidence linking this hypertension, described at the 
time as "resolved," to his current diagnosis of 
arteriosclerotic heart disease.  The medical evidence shows 
that the earliest evidence of any heart disorder was during 
the November 1995 treadmill test, more that five years 
following his release from active service and too remote to 
be causally linked.  The veteran does not meet the second or 
third elements required for the claim for service connection 
for heart disease to be well grounded.  See Caluza, 7 Vet. 
App. at 506.  

The only evidence linking the veteran's current heart disease 
to his active service is his testimony.  The veteran's 
testimony is not competent to establish that he incurred 
heart disease during his active service.  While lay testimony 
is competent to establish the occurrence of an injury, it is 
not competent to provide a medical diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  There is no 
medical evidence to support the veteran's contention that his 
electrocardiogram at separation showed evidence of heart 
disease because of the presence of sinus bradycardia.  The 
veteran's sworn testimony and other statements are not 
competent evidence to establish the etiology of his disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran has also asserted that his heart disease was 
caused by his smoking.  He contends that while he was in the 
service, the army encouraged smoking and issued cigarettes in 
the c-rations.  Because the veteran's claim was filed prior 
to June 9, 1998, he is not precluded by law from establishing 
service connection for disease attributable to the use of 
tobacco products during service; however, the question of 
whether the veteran became chemically dependent on nicotine 
while in service is a medical issue requiring competent 
medical evidence, and not just the opinion of a lay person.  
See VAOPGCPREC 19-97 (May 13, 1997); 112 Stat, 685, 865-866 
(1998) (to be codified at 38 U.S.C. § 1103).  Because no 
medical evidence has been presented to support the argument 
that he became addicted to nicotine during his active 
service, the claim is not well grounded.  In fact, the 
evidence shows that he began smoking prior to his entry into 
active service.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for arteriosclerotic heart 
disease with hypertension, to include being secondary to 
nicotine dependence.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, it must be denied.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993) (if a claim is not well-grounded, the Board 
does not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Gober, No. 97-7014 (Fed Cir. October 7, 1997); Epps 
v. Brown, 9 Vet. App. 341 (1997).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

II.  Reopening the Claim for an Eye Disorder

Preliminary Matters

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans' Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Factual Background

The veteran was originally denied service connection for an 
eye disorder in an April 1990 rating decision.  The decision 
noted that his defective vision, refractive error, was a 
constitutional or developmental abnormality and that although 
service medical records showed borderline intraocular 
pressures, neither service medical records or VA examination 
showed actual glaucoma.  The veteran was notified of the 
decision that same month, however, he did not appeal within 
the time allowed and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

Thereafter, the veteran attempted to reopen his claim in 
December 1995 submitting the results of several recent VA 
outpatient clinic eye examinations in from the VA clinic in 
Fayetteville, Arkansas.  In October 1995, the veteran gave a 
history of increased intraocular pressure and glaucoma was 
suspected.  In November 1995, his assessment was early open 
angle glaucoma and inadequate intraocular pressure control.   
In December 1995, the assessment was open angle glaucoma.  

In May 1996, the RO denied the veteran's attempt to reopen 
his claim noting that "the only evidence furnished in 
connection with the veteran's eye condition was copies of 
service medical records previously considered."  There is no 
indication that the RO reviewed the recent records of his 
treatment at the VA eye clinic in Fayetteville.

In September 1996, after moving to Mississippi, the veteran 
was evaluated at the VA eye clinic in Memphis, Tennessee as a 
new patient.  The assessment was glaucoma suspect vs. ocular 
hypertension.  In January 1997, he was continuing treatment 
with medication for his eye pressure and the assessment was 
unchanged.  A glaucoma hemifield test was within normal 
limits on the right and borderline on the left.  His most 
recent assessment in November 1997 showed an impression of 
ocular hypertension vs. open angle glaucoma

In January 1998, the veteran was provided a personal hearing 
before a hearing officer at the RO.  He testified that he 
started having high eye pressure readings during his active 
service.  Recently, he stated, he had been treated at the VA 
clinic in Fayetteville, Arkansas and diagnosed with ocular 
hypertension.  At the hearing he submitted a December 1982 
letter from a private physician which discusses the veteran's 
intraocular pressure and possible glaucoma.  Although this 
letter was a copy and already contained in the claims file, 
it is significant for the observation that the veteran's 
pressure reading at the time was 20 in the right eye an 32 in 
the left eye.  The physician stated that if the reading was 
22 or less, and there was no pathologic change in the optic 
discs or visual field defect, he did not consider a patient 
to have glaucoma.

The hearing officer continued the denial of the veteran's 
attempt to reopen his claim in a July 1998 decision.  The 
hearing officer noted that "VA examination on 05-07-96 was 
negative for glaucoma."

Analysis

Initially, the Board notes that the April 1990 decision was 
the last final denial on the veteran's claim for service 
connection for an eye disorder.  The Board will therefore 
consider whether evidence submitted since that time is new 
and material to reopen the claim.  After a thorough review of 
the veteran's claims file, the Board concludes that the 
veteran has submitted new evidence that is relevant to and 
probative of the "issues at hand" in the case.  In 
determining what the "issue at hand" was in the last final 
denial, the Board notes that the RO denied the veteran's 
claim in April 1990 because there was no evidence of a 
current disability.  This relates to the first of the three 
elements of a well grounded claim for service connection.  (A 
claim for service connection for a disorder typically 
involves three issues or "elements":  (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a causal nexus between the current 
disability and the disease or injury incurred or aggravated 
in service.  Evans, at 284; Caluza v. Brown, 7 Vet. App 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

The VA eye clinic examinations are new and they are material 
because, while they are not conclusive in providing a current 
diagnosis of an eye disorder, they at least suggest a 
possible diagnosis of glaucoma.  Thus, the evidence is 
material because it contributes "to a more complete picture 
of the circumstances surrounding the existence of a current 
disability.  See Hodge, 155 F.3d 1356 (1998).  Accordingly, 
without considering whether the evidence will change the 
outcome of the claim, the Board concludes that the additional 
evidence submitted in support of the veteran's claim is new 
and material evidence sufficient to reopen the claim for 
service connection for an eye disorder.  Thus, the Board 
reopens the claim for service connection for a eye disorder, 
and remands the claim below for further development.


ORDER

Because it is not well grounded, the veteran's claim for 
arteriosclerotic heart disease with hypertension, claimed on 
a direct basis and as secondary to nicotine addiction in 
service, is denied.

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for an 
eye disorder is reopened.



REMAND

Although the claim for service connection for an eye disorder 
is now reopened, the Board finds that the case is not yet 
ready for final appellate review.  In light of the above 
action, the RO must adjudicate the veteran's claim based on 
all of the evidence of record both old and new.  In remanding 
this case, the Board notes that the hearing officer denied 
the veteran's claim to reopen in July 1998, referring to a VA 
examination dated May 1996 which was "negative for 
glaucoma."  Having carefully examined the claims file, the 
Board is unable to locate any examination matching this date.  
This examination report should be found and associated with 
the claims file, or if already in the claims file and 
overlooked by the Board the RO is requested to label this 
examination prior to return of the claims file to the Board.  
Furthermore, records from the VA clinic in Fayetteville dated 
in October 1995 note that the veteran was currently being 
treated by "Dr. Hoffman in Springdale" and that records had 
been ordered from Dr. Hoffman.  The Board is unable to locate 
any such records in the claims file.  An attempt should be 
made to obtain these records prior to return of this case to 
the Board.

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records, if any.  The Board is 
particularly interested in any records of 
Dr. Hoffman referred to in VA treatment 
records which may be relevant to his eye 
condition.  The RO should then seek to 
obtain copies of all relevant VA records.

2.  The RO should adjudicate the 
veteran's claim for entitlement to 
service connection for an eye disorder on 
its merits, considering all of the 
evidence of record, both old and new.  If 
the result is not favorable to the 
appellant, he and his representative 
should be provided with a Supplemental 
Statement of the Case containing the law 
and regulations pertinent to his claim.  

3.  Prior to its consideration of the 
merits of the case, the RO may, as deemed 
necessary, schedule the appellant undergo 
a VA eye disorders examination and/or 
request an opinion as to the likelihood 
that the veteran's current eye disorder 
is more likely than not related to his 
active duty service.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 


